193 F.2d 179
William E. HOWELL, Petitioner-Appellant,v.Herbert H. HANN, Warden, Nebraska State Penitentiary.
No. 14515.
United States Court of Appeals Eighth Circuit.
December 26, 1951.

William E. Howell, pro se.
PER CURIAM.


1
Motion of Petitioner for Certificate of Probable Cause, for order allowing him to prosecute his appeal in forma pauperis and for order directing the District Court to forward to this Court the original files denied in all respects, and appeal attempted to be taken from the United States District Court for the District of Nebraska dismissed.